DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 5628495 A (Gandara).
Regarding claim 18, Gandara discloses a method of assembling a railing using barrier panels supported by a substrate, the method comprising: 
providing a plurality of base shoe sections (both ref. 30) configured to support the barrier panels; 
providing a plurality of anchor posts (the anchor post comprises both ref. 12 and ref. 14 connected with bracket (ref. 78) as seen in Fig. 4, the other of the plurality of anchor posts are not shown but disclosed in Column 2 lines 35-38) each configured to connect to a pair of base shoe sections of the plurality of base shoe sections (see Fig. 4), wherein each given anchor post of the plurality of anchor posts has a first portion (ref. 12) and a second portion (ref. 14) pivotally connected to one another such that the first and second portions pivot relative to one another about a pivot axis (the flexure point of bracket (ref. 78)) at a variable pivot angle (see Figs. 5-6), wherein the first and second portions of the given anchor post have top ends (the top ends are above the substrate in Fig. 4) opposite respective bottom ends (the bottom ends are buried in the substrate in Fig. 4), wherein the bottom ends of the first and second portions of the 
setting a particular anchor post of the plurality of anchor posts into a corresponding hole formed in the substrate so that the bottom ends of the first and second portions of the particular anchor post are spaced below the substrate in the corresponding hole (see Fig. 4 and see Column 2 lines 27-34) and the top ends of the first and second portions of the particular anchor post are spaced above the substrate (see Fig. 4), and setting a pivot angle between the first and second portions of the particular anchor post (see Column 7 lines 58-61); 
3/11Serial No.: 16/548,581Examiner: Zachary A HallArt Unit: 3678after setting the pivot angle between the first and second portions of the particular anchor post, using concrete or grout to i) fill in around the surfaces of the particular anchor post disposed within the corresponding hole, ii) reinforce the anchor post within the corresponding hole, iii) fix the particular anchor post to the substrate, and iv)  fix the pivot set angle between the first and second portions of the particular anchor post (It is understood that the angle between the first and second portions must be set before concrete is poured around them, as the angle would not be adjustable after the concrete hardened, therefore Fig. 4 depicts a fence post that had an adjusted angle before being filled in around by concrete, which hardened and fixed the pivot angle, creating a rigid and aesthetically pleasing fence (see Column 2 lines 30-34)); 
after using the concrete or grout to fix the pivot angle between the first and second portions of the particular anchor post, connecting a first base shoe section of the 
after connecting the first base shoe section to the first portion of the particular anchor post, securing a first barrier panel (ref. 28, see Column 2 lines 39-67) to the first base shoe section; and 
after connecting the second base shoe section to the second portion of the particular anchor post, securing a second barrier panel (ref. 28, see Column 2 lines 39-67) to the second base shoe section, 
wherein the secured first and second barrier panels adjoin one another to form the railing spaced above the substrate (see Fig. 4).
Regarding claim 19, Gandara discloses a method comprising:
providing a plurality of exterior cap sections (ref. 26), wherein each given exterior cap section of the plurality of exterior cap sections is configured to connect to an exterior side (see in Fig. 2 that the exterior cap (ref. 26) connects to an exterior side of the base shoe section, opposite the side that the panel (ref. 28) is accepted by the base shoe section) of a4/11Serial No.: 16/548,581Examiner: Zachary A Hall Art Unit: 3678respective base shoe section (ref. 30) of the plurality of base shoe sections; 
providing a plurality of interior cap sections (ref. 32), wherein each given interior cap section of the plurality of interior cap sections is configured to connect to an interior side (see in Fig. 2 that the interior cap connects to the structure and therefore to the base shoe section on a side of the base shoe section that accepts the panel and gives 
connecting a particular exterior cap section of the plurality of exterior cap sections to the exterior side of a respective base shoe section; and 
connecting a particular interior cap section of the plurality of interior cap sections to the interior side of a respective base shoe section (see Column 2 lines 39-67).
Regarding claim 20, Gandara discloses a method wherein:
securing the first and second barrier panels (ref. 28) includes aligning the first and second barrier panels with a vertical axis (see in Figs. 1-2 that the first and second barrier panels align with the posts in the vertical direction).
Regarding claim 21, Gandara discloses a method wherein:
the particular anchor post (ref. 12 and ref. 14) is set into the corresponding hole at a predetermined depth such that the first and second base shoe sections are disposed above the substrate (see Column 7 lines 26-35 and see Fig. 4).
Regarding claim 22, Gandara discloses a method wherein: 
the first (ref. 12) and second (ref. 14) portions of the particular anchor post include respective legs (ref. A and ref. B) spaced from the pivot axis (see annotated Figure 6 below); and 
the setting of the pivot angle between the first and second portions of the particular anchor post (ref. 78 allows for adjustment of angle) involves configuring the anchor post in a closed configuration (when the fasteners (ref. 76) in Fig. 6 are as close to each other as possible) where the respective legs of the first (ref. A) and second (ref. 

    PNG
    media_image1.png
    328
    406
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6.
Regarding claim 23, Gandara discloses a method wherein:
in the closed configuration (when the fasteners (ref. 76) in Fig. 6 are as close to each other as possible) of the particular anchor post (ref. 12 and ref. 14), the first (ref. 12) and second (ref. 14) portions of the particular anchor post are configured such that the first and second base shoe sections connected thereto extend along a straight line (see annotated Fig. 6 below).

    PNG
    media_image2.png
    451
    477
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 6.
Regarding claim 24, Gandara discloses a method wherein: 
the first and second barrier panels (ref. 28) are realized from material selected from the group consisting of wood, metal (see Column 5 lines 13-14), glass, and stone.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 5628495 A (Gandara) in view of KR 20100138526 A (Lee).
Regarding claim 25, Gandara discloses the railing including the channels (ref. 30 and ref. 32) for accepting the first and second barrier panels (ref. 28), 
However, Lee teaches a railing including channels (ref. 160 and 170) for accepting panels (ref. 130), similar to that of Gandara.  Further, Lee teaches wherein the first and second barrier panels (ref. 130) are realized from glass (see page 4 of the merged translation of Lee on file, lines 10-13) in order to provide a railing that not only functions as a protective barrier, but also provides a transparent and aesthetically pleasing barrier (see page 2 of the merged translation of Lee on file, lines 33-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing of Gandara, with Lee, such that it comprises first and second barrier panels that are realized from glass in order to provide a railing that not only functions as a protective barrier, but also provides a transparent and aesthetically pleasing barrier (see page 2 of the merged translation of Lee on file, lines 33-34).
Response to Arguments
Applicant’s arguments with respect to claims 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619